Citation Nr: 0022115	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1981 to 
November 1982.  According to his DD 214, he had approximately 
22 years and 4 months additional prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  With respect to the veteran's right eye, audiometric 
testing has not demonstrated and the veteran has not disputed 
that the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
that the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or that speech 
recognition scores are less than 94 percent.

3.  Left ear hearing loss originated in service.

4.  Tinnitus originated in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is without legal merit.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.385 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (1999).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran's official service 
medical records are not on file, and that efforts by the RO 
to obtain the veteran's service medical records have been 
unavailing; the National Personnel Records Center, in 
December 1998, indicated that none of the veteran's service 
medical records were on file with that agency.  The record 
reflects that the RO informed the veteran that his service 
medical records could not be located, and that in response 
the veteran submitted personal copies of medical records 
covering certain periods of his service. 

I.  Right ear hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  For VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The available service medical records are negative for any 
complaints, finding or diagnosis of right ear hearing loss.  

Private medical records for December 1997 to December 1998 
show that the veteran was diagnosed with sensorineural 
hearing loss.

At the veteran's September 1998 VA examination, audiometric 
testing revealed pure tone thresholds for the right ear, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear. 

On VA examination in October 1998, the veteran was diagnosed 
with bilateral high tone sensorineural hearing loss.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the 
veteran apparently does manifest some high frequency hearing 
loss in his right ear, the evidence demonstrates and the 
veteran has not disputed that he does not have right ear 
hearing loss disability for VA compensation purposes.  
Therefore, the claim must be denied.

II.  Left ear hearing loss and tinnitus

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Service incurrence of organic 
disease of the nervous system during service may be presumed 
if it is manifested to a compensable degree within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112(c), 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

Factual background

Service personnel records disclose that the veteran was 
awarded several medals which clearly indicate that he served 
in Vietnam.  He also received the Combat Action Ribbon.

The available service medical records are negative for any 
complaints, finding or diagnosis of left ear hearing loss or 
tinnitus, although the records document the presence of scar 
tissue in the left and right ears.

Private medical records for December 1997 to December 1998 
indicate that the veteran had sensorineural hearing loss 
secondary to noise exposure, as well as tinnitus.

At the veteran's September 1998 VA examination, audiometric 
testing revealed pure tone thresholds for the left ear, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
35
35
60







Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The veteran reported that his 
hearing loss was caused by exposure to artillery fire in 
Vietnam, and that he developed tinnitus since Vietnam.

On VA examination in October 1998, the veteran reported 
experiencing ear problems and tinnitus since the 1970s while 
in Vietnam.  He was diagnosed with bilateral high tone 
sensorineural hearing loss producing tinnitus.

Analysis

Given the veteran's award of the Combat Action Ribbon, the 
Board finds that the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) are applicable, and it is conceded that 
the veteran sustained acoustic trauma in service.

Although there is no medical evidence of left ear hearing 
loss or of tinnitus either in service or for several years 
thereafter, the September 1998 VA examiner noted the 
veteran's contention that he developed hearing loss and 
tinnitus after experiencing artillery fire in service, there 
is no evidence of an intercurrent source of significant noise 
exposure, the veteran's treating physician in December 1998 
concluded that the veteran's hearing loss was secondary to 
noise exposure, and the October 1998 examiner opined that the 
veteran's hearing loss had produced his tinnitus.  Therefore, 
the Board concludes that the evidence on file is at least in 
equipoise with respect to whether the veteran's left ear 
hearing loss and tinnitus originated in service.  
Accordingly, service connection for left ear hearing loss and 
for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

